DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.


Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 is an independent claim and should not be written in a form of dependent.  Replace “the method according to claim 1” with limitations of claim 1 to avoid claim object.  Please make necessary correction.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Young et al. (US 9820323 B1) in view of Hillyard et al. (US 20060072525 A1) and Zhang et al. (US 20210219041 A1)

Regarding claim 1, Young teaches an extended connection method for Bluetooth devices, comprising:

 establishing (Young, Col. 4) a first Bluetooth connection (Young, Fig. 1, Bluetooth connection 9 or 15) between the first Bluetooth device (Young, Fig. 1, headphone 3) and a second Bluetooth device (Young, Fig. 1, headphone 1); and
(Young, Fig. 1 and 17, Bluetooth connection 7)  is established (Young, Col. 4) between the external Bluetooth device (Young, Fig. 1, audio source 5) and the second Bluetooth device (Young, Fig. 1 and 17, headphones 1), a data transmission is carried out between the first Bluetooth device and the external Bluetooth device through the first Bluetooth connection and the second Bluetooth connection (Young, Col. 4, audio signals, for example music, is streamed from audio source 5, to headphones 1 via the Bluetooth connection 7, and the headphones 1 then stream the same streaming audio information to the headphones 3 via the connection 15).
However, Young does not teach the method further comprising: initializing a first Bluetooth device, and setting the first Bluetooth device to a master mode.
Hillyard teaches Bluetooth.RTM. Startup/Initialization on the device (Hillyard, Par. 88); and the first Bluetooth.RTM. device (A) 806 is located within the first piconet 802 and is configured as a master (Hillyard, Fig. 8 and Par. 57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Hillyard into Young to utilize roll management.
However, the combination of Young and Hillyard does not teach the method further comprising: monitoring whether there is an external Bluetooth device connected to the second Bluetooth device or not.
Zhang teaches such feature (Zhang, Par. 61).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Zhang into the combination of Young and Hillyard to monitor the communication between devices.

Regarding claim 20, computer storage medium of claim 20 is performed by the method of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the computer storage medium of claim 20.


Claims 2, 4, 6, and 11-13 re rejected under 35 U.S.C. 103 as being unpatentable over in view of Young et al. (US 9820323 B1) in view of Hillyard et al. (US 20060072525 A1) and Zhang et al. (US 20210219041 A1), and further in view of Wisnia et al. (US 20190011997 A1).

Regarding claim 2, the combination of Young, Hillyard and Zhang teaches previous claim.  The combination further teaches the extended connection method according to claim 1, wherein the steps of the data transmission carried out between the first Bluetooth device and the external Bluetooth device through the first Bluetooth connection and the second Bluetooth connection comprise: transmitting a data stream to the second Bluetooth device from the external Bluetooth device through the second Bluetooth connection (Young, Col. 4, audio signals, for example music, is streamed from audio source 5, to headphones 1 via the Bluetooth connection 7, and the headphones 1 then stream the same streaming audio information to the headphones 3 via the connection 15);(Young, Col. 4, the headphones 1 then stream the same streaming audio information to the headphones 3 via the connection 15).
However, the combination does not teach the method further comprising: processing the data stream at the second Bluetooth device to obtain a processed data stream.
Wisnia teaches such feature (Wisnia, Par. 79, decompressed (i.e. processing the data stream) and compressed (i.e. obtain a processed data stream).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Wisnia into the combination of Young, Hillyard and Zhang for transmission.

Regarding claim 4, the combination of Young, Hillyard and Zhang teaches previous claim.  The combination further teaches extended connection the method according to claim 2, wherein the first Bluetooth connection is a transparent serial port connection based on a Serial Port Profile (SPP) protocol (Young, Col. 6 Lines 1-25, a Serial Port Profile (SPP) connection 9 is established between headphones 1 and headphones 3), and the second Bluetooth connection is a connection based on an Advanced Audio Distribution Profile (A2DP) protocol (Young, Col. 5 Lines 35-65,  headphones 1 is paired with the audio source via an A2DP Bluetooth connection).

Regarding claim 6, the combination of Young, Hillyard, Zhang and Wisnia teach previous claim.  The combination further teaches the extended connection method according to claim 2, wherein the step of processing the data stream at the second Bluetooth device comprises: performing a data compression on the data stream by the second Bluetooth device to obtain a compressed data stream (Wisnia, Par. 79).

Regarding claim 11, apparatus of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 11.

Regarding claim 12, apparatus of claim 12 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 12.

Regarding claim 13, apparatus of claim 13 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the apparatus of claim 13.


Claims 3, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Young et al. (US 9820323 B1) in view of Hillyard et al. (US 20060072525 A1) and Zhang et al. (US 20210219041 A1), and further in view of Ha et al. (US 20190215597 A1).

Regarding claim 3, the combination of Young, Hillyard and Zhang teaches previous claim.  The combination further teaches extended connection the method according to claim 1, wherein the first Bluetooth device is set to the master mode, (Hillyard, Fig. 8 and Par. 57, the first Bluetooth.RTM. device (A) 806 is located within the first piconet 802 and is configured as a master. The second Bluetooth.RTM. device (B) 808 is located within the second piconet 804 and is configured as a master).
Hillyard further only one master is allowed in the piconet (Hillyard, Pars. 50-52) and as indicated above the master device is configured for the piconet. Therefore, it would be obvious the second Bluetooth device 810 is required to be a slave device/mode in the piconet. Ha is incorporated here to provide the evidence (Ha, Par. 105, wireless audio headset is a slave device of a first master/slave connection with a first paired audio source device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Ha into the combination of Young, Hillyard and Zhang for transmission in order implement master/slave model according to Bluetooth protocol.

Regarding claim 10, apparatus of claim 10 is performed by the method of claims 1 and 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 3 (method) for the apparatus of claim 20

Regarding claim 19, the combination of Young, Hillyard and Zhang.
However, the combination does not teach the extended connection system according to claim 10, wherein the second Bluetooth device is a Bluetooth headset.
Ha teaches such feature (Ha, Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Ha into the combination of Young, Hillyard and Zhang for transmission in order configure use the headset device to stream data.



Claims 5, 7, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Young et al. (US 9820323 B1) in view of Hillyard et al. (US 20060072525 A1) and Zhang et al. (US 20210219041 A1), and further in view of Lee et al. (US 20180152979 A1).

Regarding claim 5, the combination of Young, Hillyard and Zhang teaches previous claim. 
However, the combination does not teach extended connection method according to claim 2, wherein the first Bluetooth connection and the second Bluetooth connection are both connections based on an Advanced Audio Distribution Profile (A2DP) protocol.
Lee teaches such feature (Lee, Fig. 13).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Lee into the combination of Young, Hillyard and Zhang for provide A2DP HFP services on the first link and second link.

Regarding claim 7, the combination of Young, Hillyard and Zhang teaches previous claim.  The combination further teaches the extended connection method according to claim 6, wherein the steps of transmitting the processed data stream to the first Bluetooth device from the second Bluetooth device through the first Bluetooth connection comprise: sending a handshake request to the first Bluetooth device from the second Bluetooth device (Young, Col. 6 Lines 1-25, initiate a Bluetooth handshake procedure for pairing and establishment the connection); (Young, Col. 4).
However, the combination does not specifically teach confirming that a handshake between the first Bluetooth device and the second Bluetooth device succeeds (i.e. response to the request).
Lee teaches such feature (Lee, Fig. 8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Lee into the combination of Young, Hillyard and Zhang for establish the connection.

Regarding claim 9, the combination of Young, Hillyard and Zhang teaches previous claim. 
However, the combination does not teach claim 9.
Lee teaches the extended connection method according to claim 1, wherein the steps of establishing the first Bluetooth connection between the first Bluetooth device and the second Bluetooth device, wherein the second Bluetooth device is in a slave mode comprise: sending, by the first Bluetooth device, an inquiry message (Lee, Fig. 7); allowing the second Bluetooth device to enter an inquiry scan state, and sending, by the second Bluetooth device, an inquiry response message when receiving the inquiry message sent from the first Bluetooth device (Lee, Fig. 13); and establishing a connection between the first Bluetooth device and the second Bluetooth device when the first Bluetooth device receives the inquiry response message from the second Bluetooth device (Lee, Fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Lee into the combination of Young, Hillyard and Zhang establish Bluetooth connection.

Regarding claim 14, apparatus of claim 14 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 14.

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (method) for the apparatus of claim 18.


Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Young et al. (US 9820323 B1) in view of Hillyard et al. (US 20060072525 A1) and Zhang et al. (US 20210219041 A1), further in view of Jee et al. (US 20160219329 A1).

Regarding claim 8, the combination of Young, Hillyard and Zhang teaches previous claim.
However, the combination does not teach claim 8.
Jee teaches the extended connection method according to claim 1, wherein the steps of establishing the first Bluetooth connection between the first Bluetooth device and the second Bluetooth device, wherein the second Bluetooth device is in a slave mode (Jee, Par. 83) comprise: sending, by the first Bluetooth device, a connection request message according to prestored identification information of the second Bluetooth device (Jee, Fig. 24 and Pars. 255-256); sending, by the second Bluetooth device, a corresponding connection response message when receiving the connection request message (Jee, Fig. 24 and Par. 257); and sending, by the first Bluetooth device, a Frequency Hopping Synchronization (FHS) data packet when receiving the corresponding connection response message from the second Bluetooth device (Jee, Pars. 81-83).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Jee into the combination of Young, Hillyard and Zhang to communicate according to Bluetooth standard.

Regarding claims 15-16, apparatus of claims 15-16 are performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the apparatus of claims 15-16.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Young et al. (US 9820323 B1) in view of Hillyard et al. (US 20060072525 A1) and Zhang et al. (US 20210219041 A1), further in view of Jee et al. (US 20160219329 A1) and further in further in view of Link, II (US 20100313132 A1) hereinafter referred as Link.

Regarding claim 17, the combination of Young, Hillyard, Zhang and Jee teaches previous claim.
However, the combination does not teach claim 17.
Link teaches the extended connection system according to claim 15, wherein the first Bluetooth device is provided with a slot (Link, Fig. 1, slot 4) for accommodating the second Bluetooth device (Link, Fig. 1, vehicle head unit (second Bluetooth device) and Par. 13, auxiliary processing module/TCU card 24 (first Bluetooth device) plugged into slot 4), a PIN component is arranged in the slot (Link, Fig. 2 and Par. 12, card. Slot 4 includes contacts/pins,), the second Bluetooth device is provided with a jack matching the PIN component (Link, Fig. 1 and Par. 12, contacts of connector 6 of the vehicle unit 2 couple cable 8 (jack)), wherein the first Bluetooth device obtains the prestored identification information of the second Bluetooth device by the PIN component (Link, Fig. 3 and Pars. 18, 26).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught Link into the combination of Young, Hillyard, Zhang and Jee for connect to the internet such as Bluetooth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Miller US 20140119407 A1
Torma US 20040117507 A1
Kawagishi et al. US 20160353395 A1
Ko et al. US 20140073244 A1
Lou et al. (US 20170280458 A1)
James US 20200022198 A1
Oesch et al. US 20130259237 A1
Palin et al. US 20160073439 A1
Park et al. US 20100074155 A1
Kashiwabara et al. US 20210287527 A1
Batta et al. US 10485049 B1
Rosenberg US 20140213181 A1
Desborough et al. US 20180085532 A1 - a series of data exchanges or handshakes may occur to establish a secure communication session between the two devices (Par. 73)
Miller et al. US 20170134937 A1 - during the handshake, one or both of the nodes will transmit the ephemeral identifier to the other node and receive a return message encrypted with said ephemeral identifier… a single new communication session following the completion of the handshake (Par. 106)
Shirani-Mehr et al. US 20170104357 A1 - [0041] At block 504, the PTU may establish a connection with PRU using one or more communication protocols. Establishing a connection may include performing a handshake procedure by which the two devices (PTU and PRU) initiate communication with each other in order to establish a session,
Switzeret al. US 20150006870 A1 [0074]…initiate a handshake process to pair the mobile device 604 with the electronic device 602. After a successful handshake the electronic device 602 and mobile device 604 may be paired and exchange wireless communications 606, e.g., via Bluetooth.
Li et al. US 20210211798 A1
Xie et al. (US 20150372746 A1) 
Thorn et al. US 20190141294 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/27/2022